DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 2, line 3, sets forth “a moisture sensor”. However, it is unclear how this sensor is related to the moisture sensor already set forth in independent claim 1, line 8, from which claim 2 depends. Specifically, it is unclear if these two sensors are one and the same or two different sensors altogether. 
Claim 3 is rejected because of its dependence on rejected claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. US 2011/0320087 A1 in view of Isfort EP 1525787 B1.

Independent Claims 1, 10: Farley discloses an agricultural harvester (20), comprising: 
a chassis (22); 
an engine (not shown, inherent) carried by the chassis; 
a threshing and separation system (34) comprising at least one concave (52) carried by the chassis, a rotor cage (36), and a rotor (38) enclosed by the rotor cage, the threshing and separation system being configured to thresh and separate a flow of crop material; and 
a controller (74) carried by the chassis and configured to: 
operably couple to a moisture sensor (78, paras. [0031], lns. 7-9; [0003], lns. 1-7; [0038], lns. 7-10); 
determine a moisture level of crop material headed for the threshing and separation system (para. [0003], lines 1-7); and 
the threshing and separation system further comprising at least one adjustable vane (64) disposed on an interior of the rotor cage and a vane actuator (72) operably coupled to the at least one adjustable vane and the controller, the controller being configured to output the adjustment signal to the vane actuator to adjust a vane pitch of the at least one adjustable vane based at least partially on the determined moisture level (Fig. 5, paras. [0003], lns. 1-7; [0038], lns. 1-23), as per claims 1, 10.  
However, Farley fails to disclose wherein the moisture sensor is disposed upstream of the threshing and separation system, relative to the flow of crop material; and
output an adjustment signal to at least one component of the agricultural harvester to adjust performance of the threshing and separation system based at least partially on the determined moisture level, the at least one component including the engine which is operatively coupled to the controller, the controller being configured to output the adjustment signal to the engine to adjust a power output of the engine based at least partially on the determined moisture level, as per claims 1, 10.
Isfort discloses a similar agricultural harvester (1) comprising an adjustment signal to a controller being configured to output the adjustment signal to the engine to adjust a power output of the engine based at least partially on the determined moisture level (see attached Isfort document, page 2, the boxed text; page 5, the boxed text), as per claims 1, 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the moisture-related engine control of Isfort on the harvester of Farley in order to provide efficient processing of agricultural material while applying the least stress to the harvester and its parts. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the moisture sensor upstream of threshing and separating system of Farley since it has been held that rearranging parts of an invention involves only routine skill in the art and, in this case, the most accurate moisture reading for adjustment of the vanes would be obtained prior to threshing and separating.
Claim(s) 2-3, 7-8, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. in view of Isfort as applied to claim 1 above, and further in view of Blank 9,826,682.

Dependent Claims 2-3, 7-8, 11-12, 16-17: The harvester is disclosed as applied above. However, the combination fails to disclose a feeder house carried by the chassis and configured to feed the flow of crop material to the threshing and separation system, the feeder house comprising a moisture sensor disposed therein that is operably coupled to the controller, as per claims 2 and 11;
wherein the moisture sensor is disposed on a floor of the feeder house, as per claims 3 and 12;
wherein the threshing and separation system comprises a rotor drive operably coupled to the rotor and the controller and configured to rotate the rotor at a rotational speed, the controller being configured to output the adjustment signal to the rotor drive to adjust the rotational speed of the rotor based at least partially on the determined moisture level, as per claims 7, 16;
wherein the threshing and separation system comprises at least one actuator operably coupled to at least one of the rotor or the concave and the controller, the controller being configured to output the adjustment signal to the at least one actuator to adjust a clearance between the rotor and the concave based at least partially on the determined moisture level, as per claims 8, 17.
Blank discloses a similar agricultural harvester (100) comprising a feeder house (118) carried by the chassis (112) and configured to feed the flow of crop material to the threshing and separation system (139, 140), the feeder house comprising a moisture sensor (178g) disposed therein that is operably coupled to the controller (155), as per claims 2, 11;
wherein the moisture sensor (178g) is disposed on a floor (see Fig. 1) of the feeder house (118), as per claims 3, 12;
wherein the threshing and separation system (139, 140) comprises a rotor drive (202) operably coupled to the rotor (137) and the controller (155) and configured to rotate the rotor at a rotational speed, the controller being configured to output the adjustment signal to the rotor drive to adjust the rotational speed of the rotor based at least partially on the determined moisture level (col. 10, lns. 18-40; col. 6, lns. 44-46), as per claims 7, 16;
wherein the threshing and separation system (139, 140) comprises at least one actuator (204) operably coupled to at least one of the rotor or the concave (125) and the controller (155), the controller being configured to output the adjustment signal to the at least one actuator to adjust a clearance between the rotor and the concave based at least partially on the determined moisture level (col. 10, lns. 18-40; col. 6, lns. 44-48), as per claims 8, 17.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the moisture-related control of Blank on the harvester of Farley and Isfort in order to provide automated adjustment of operating parameters according to current conditions and to record operations for documentation or accounting purposes.




Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. in view of Isfort as applied to claim 1 above, and further in view of Walker US 2018/0084721 A1.

Dependent Claims 4, 13: The harvester is disclosed as applied above. However, the combination fails to disclose a header carried by the chassis and configured to cut crop material from a field, the header comprising a moisture sensor that is operably coupled to the controller, as per claims 4, 13.
	Walker discloses a similar harvester (100) comprising a header (200) carried by the chassis (202) and configured to cut crop material from a field, the header comprising a moisture sensor (214, para. [0037]) that is operably coupled to the controller (118), as per claims 4, 13.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the moisture sensor on the header as taught by Walker on the harvester of Farley and Isfort since it is known in the art to provide moistures sensors on harvester headers for obtaining a crop moisture value. 

Response to Arguments
Please see the updated rejections above in light of applicant’s amendments and arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 31, 2022